ALLOWANCE
	This action is in response to Applicant’s submission dated October 22, 2021, in which Applicant amended the specification and the claims to be consistent in the counterpart Australian patent application which claims priority from KR 10-2020-0102034 filed August 13, 2020 and from which the instant application filed a PPH request.  Claims 1-15 are allowed.


Information Disclosure Statement
	The references contained in the IDS dated October 22, 2021 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art is Cote, et al., WO 2019/226491, which teaches a pharmaceutical composition comprising a compound represented by the general formula: 
    PNG
    media_image1.png
    146
    311
    media_image1.png
    Greyscale
used for modulating the activity of EZH2 enzyme activity.  The difference between example 1 of the reference and the instant compounds is that instant Ra having a substituted C5-9-bicycloalkyl, which is not taught or fairly suggested by the prior art.  
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932